Case 1:20-cv-21770-KMW Document 17 Entered on FLSD Docket 08/25/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                  CASE NO: 20-CV-21770-KMW

  WESTCHESTER SURPLUS LINES
  INSURANCE COMPANY; ILLINOIS
  UNION INSURANCE COMPANY,

         Plaintiffs,

  v.

  SUMMERS FIRE SPRINKLERS, INC.;
  LATITUDE   ON    THE   RIVER
  CONDOMINIUM ASSOCIATION, INC.

         Defendants.


   DEFENDANT, LATITUDE ON THE RIVER CONDOMINIUM ASSOCIATION, INC.’S
         MOTION TO DISMISS, OR ALTERNATIVELY, MOTION TO STAY


         NOW COMES Defendant, Latitude on the River Condominium Association, Inc. (the

  “Association”), by and through undersigned counsel and respectfully moves the Court to dismiss

  this action against it pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which

  relief can be granted, or alternatively stay this action. In support of the Motion, the Association

  relies on the arguments and authorities contained in Defendant, Summers Fire Sprinklers, Inc.’s

  Motion to Dismiss, or Alternatively, Motion to Stay and Incorporated Memorandum of Law and

  exhibits attached thereto (DE 10), which the Association expressly adopts and incorporates by

  reference herein, to show the Court that the action asserted against the Association fails under

  applicable law.
Case 1:20-cv-21770-KMW Document 17 Entered on FLSD Docket 08/25/2020 Page 2 of 3



         WHEREFORE, the Association respectfully requests that the Court dismiss all claims

  against it in this action, or alternatively stay this action, and grant the Association such other and

  further relief as the Court deems just and proper.

  Dated: August 25, 2020

                                                        SIEGFRIED RIVERA

                                                         /s/ Nicholas D. Siegfried
                                                        Nicholas D. Siegfried Esq.
                                                        Florida Bar No. 27020
                                                        201 Alhambra Circle, 11th Floor
                                                        Coral Gables, Florida 33134
                                                        Tel. (305) 442-3334
                                                        Fax (305) 443-3292
                                                        E-Mail: nsiegfried@siegfriedrivera.com
                                                                 jrodgers@siegfriedrivera.com
                                                                 sjohnson@siegfriedrivera.com
Case 1:20-cv-21770-KMW Document 17 Entered on FLSD Docket 08/25/2020 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I, Nicholas D. Siegfried, certify that I served a copy of this on counsel identified below

  via email at the noted addresses on August 25, 2020.

  CLYDE & CO US LLP                                BOYLE, LEONARD & ANDERSON, P.A.
  Attorneys for Plaintiffs                         Attorneys for Summers Fire Sprinklers, Inc.
  Sina Bahadoran (Florida Bar No. 523364)          Mark A. Boyle (Florida Bar No. 005886)
  Junaid N. Savani (Florida Bar No.88816)          Amanda K. Anderson (Florida Bar No.
  1221 Brickell Avenue                             0091297)
  Suite 1600                                       2050 McGregor Blvd.
  Miami, Florida 33131                             Fort Myers, Florida 33901
  E-Mail: sina.bahadoran@clydeco.us;               E-Mail: EService@Insurance-Counsel.com;
  Junaid.savani@clydeco.us                         MBoyle@Insurance-Counsel.com;
                                                   AAnderson@Insurance-Counsel.com


                                                         /s/ Nicholas D. Siegfried
                                                           Nicholas D. Siegfried
